DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “114”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 16; and 29 recites: “a method of controlling a heater” and recites: “controlling power provided to the at least one heating element”; and claim . However, it is ambiguous that what exactly can be controlled the heater or the power, since neither the heater nor the power can control itself or each other in order to achieve the method that Applicant claimed. Applicant just simply recited a method of controlling a heater in an aerosol generating device but does not further recites the controller which is the main source to control the heater and to control the power in order for the aerosol generating device to achieve the functions as the instant invention claimed. Therefore, further clarification is required.
	Claims 17-25; 30 are respectively depending on claim 16; and also are rejected.
	Claim 26 line 6 recites: “control a supply of power from the power supply…” It is ambiguous that what exactly can be controlled the power supply to perform the function as recited, since the power supply can not control itself to achieve the functions that claim recited, but it has to have the controller to control a supply of power from the power supply in order for the aerosol generating device to achieve the functions as the instant invention claimed. Therefore, further clarification is required.
	Claim 27-28 are depending on claim 26, and also are rejected.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-21; 22-27; and 29-30 as best understood and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellinger (US 2015/0359263).
As per claim 16: Bellinger disclose a method of controlling a heater in an aerosol-generating device 100, the device 100 comprising: a heater comprising at least one heating element 132 configured to heat an aerosol- forming substrate (with the atomizer 130 in order to generate aerosol to the user), and a power source 110 configured to provide power to the at least one heating element 132; and the method comprising the steps of: controlling power (with a power control circuit 145 in order to control the power to the heater) provided to the at least one heating element 132 such that in a first phase, power is provided to increase a temperature of the at least one heating element from an initial temperature to a first temperature (in this 1st phase is wherein the user activated the device and the temperature is starting to heating up the heater to the maximum temperature which is set by the device and this is inherent at the basic functionality of any electronic vaporizer/cigarette), and in a second phase, power is provided to decrease the temperature of the at least one heating element below the first temperature to a second temperature (see Para. [0062]; wherein in order to generate the aerosol with a safe temperature must have to maintain at the operating temperature at or below the temperature setting which means the safe temperature now must be below the maximum of the temperature setting of the device), wherein the power provided to the at least one heating element during the first phase is increased at least once during a duration of the first phase (wherein at the first phase the temperature is increasing from 0 degree when the user activate the device up to the maximum temperature setting and it would stopped), and wherein aerosol is produced during the second phase (wherein at the operating temperature to a temperature setting; and regulating a power supplied to the heating element from a power source to maintain the operating temperature at or below the temperature setting)(which is when the device in the safe stage to generate aerosol without overheat or underheat the substance/material/liquid to the user for it best).
	(Note: it is inherent to have/control the temperature in the heater of the e-cigarette/vapor/vape from initial (at 0 degree) to the setting temperature (which is maximum temperature) after activate/ON the device; and the temperature is back as the constant level as the operating temperature in order to safely generate/produce aerosol to the user without over heat or under heat the material/substance/liquid)(from Para. [0062] emphasized: the temperature setting is a preheat temperature such that the method further includes detecting user inhalation based on an amount of power required to maintain the operating temperature at the preheat temperature; and regulating the power supplied to the heating element from the power source to prevent the operating temperature from exceeding a second temperature setting during user inhalation; and reducing the power supplied to the heating element after user inhalation to return the operating temperature to the preheat temperature. In still a further example, regulating the power supplied to the heating element includes supplying additional power until the operating temperature reaches the temperature setting)

	As per claims 17-21; and 23-25: Bellinger disclose the method of controlling a heater in an aerosol-generating device 100, wherein the 1st phase has predetermined duration (which is wherein the time (duration/period) that user activated the device (turn ON the device) the power would provide to the heater to starting to heat up from initial (0 degree) to the maximum degree from the setting of the device); and wherein in the first phase (wherein the user to starting to activate (turn ON) the device): for a first period of time (wherein the temperature is at 0 degree), power P1 is provided to increase the temperature of the heating element, for a second period of time, power P2 is provided to increase the temperature of the heating element, where P2 > P1 (wherein the power is at the operating temperature), and for a third period of time, power P3 is provided to increase the temperature of the heating element, where P3 > P2 (wherein the power is reaching to the maximum setting temperature) (as shown in fig. 4; wherein the temperature raised from 0 to the boiling point and slightly spike up in temperature to the maximum temperature setting from the device); and wherein in the first phase, the power provided to the heating element gradually increases , and wherein the first phase ends after a predetermined period of time (the temperature will raised up from the initial time (activate/ON) of the device in a period of time to the maximum temperature setting in the device); and wherein during the second phase (optimum operation/constant temperature), when the second temperature of the heating element is achieved, the power is provided to the heating element so that the temperature of the heating element is maintained substantially at the second temperature (see fig. 4; wherein at the boiling point is the safe operating temperature for the device); wherein in the second phase, the second temperature is maintained for a predetermined period of time shorter than a duration of the second phase, and after the predetermined period of time, the power is provided to the 5Docket No. 528619US Preliminary Amendment heating element such that the temperature of the heating element drops below the second temperature to a third temperature (see Para. [0062]; wherein a method for controlling temperature of a heating element in an electronic vaporizer is provided. The method includes determining an operating temperature of the heating element based at least in part on a measured resistance of the heating element and calibration information established with respect to the heating element; comparing the operating temperature to a temperature setting; and regulating a power supplied to the heating element from a power source to maintain the operating temperature at or below the temperature setting; and  wherein the temperature setting is a preheat temperature such that the method further includes detecting user inhalation based on an amount of power required to maintain the operating temperature at the preheat temperature; and regulating the power supplied to the heating element from the power source to prevent the operating temperature from exceeding a second temperature setting during user inhalation; and reducing the power supplied to the heating element after user inhalation to return the operating temperature to the preheat temperature. In still a further example, regulating the power supplied to the heating element includes supplying additional power until the operating temperature reaches the temperature setting.); and wherein the aerosol-generating device 100 further comprises a cartridge containing the aerosol-forming substrate in a form of a liquid (wherein atomizers 130 typically are replaced once the liquid contained therein is depleted or to use a different atomizer or liquid source); and wherein the step of controlling power provided to the heating element 132 comprises providing the power to the heating element in pulses; and wherein the power provided to the heating element during the first phase is increased by altering a duty cycle of the pulses provided to the heating element (see Para. [0043; 0056].

	As per claim 26: Bellinger discloses an electrically operated aerosol generating device 100, comprising: at least one heating element 132 configured to heat an aerosol forming substrate to generate an aerosol (generate aerosol to the user by heating the liquid/substance/material from the reservoir); a power supply 110 configured to supply power to the at least one heating element 132 and electric circuitry (a power control circuit 145) configure to control a supply of power from the power supply 110 to at least one heating element 132, wherein the electric circuitry 145 is arrange to: control power supplied to the at least one heating element 132 such that in a first phase, the power is provided such that a temperature of the at least one heating element increases from an initial temperature to a first temperature (in this 1st phase is wherein the user activated the device and the temperature is starting to heating up the heater to the maximum temperature which is set by the device and this is inherent at the basic functionality of any electronic vaporizer/cigarette), and in a second phase, the power is provided such that the temperature of the at least one heating element drops below the first temperature to a second temperature (see Para. [0062]; wherein in order to generate the aerosol with a safe temperature must have to maintain at the operating temperature at or below the temperature setting which means the safe temperature now must be below the maximum of the temperature setting of the device), wherein the power provided to the at least one heating element during the first phase is increased at least once during a duration of the first phase (wherein at the first phase the temperature is increasing from 0 degree when the user activate the device up to the maximum temperature setting and it would stopped), and wherein aerosol is produced during the second phase (wherein at the operating temperature to a temperature setting; and regulating a power supplied to the heating element from a power source to maintain the operating temperature at or below the temperature setting)(which is when the device in the safe stage to generate aerosol without overheat or underheat the substance/material/liquid to the user for it best).
	(Note: it is inherent to have/control the temperature in the heater of the e-cigarette/vapor/vape from initial (at 0 degree) to the setting temperature (which is maximum temperature) after activate/ON the device; and the temperature is back as the constant level as the operating temperature in order to safely generate/produce aerosol to the user without over heat or under heat the material/substance/liquid)(from Para. [0062] emphasized: the temperature setting is a preheat temperature such that the method further includes detecting user inhalation based on an amount of power required to maintain the operating temperature at the preheat temperature; and regulating the power supplied to the heating element from the power source to prevent the operating temperature from exceeding a second temperature setting during user inhalation; and reducing the power supplied to the heating element after user inhalation to return the operating temperature to the preheat temperature. In still a further example, regulating the power supplied to the heating element includes supplying additional power until the operating temperature reaches the temperature setting).

	As per claim 27: Bellinger discloses the electrically operated aerosol generating device 100, wherein a cartridge containing an aerosol-forming substrate, the cartridge being configured to engage the electrically operated aerosol- generating device so that at least one heating element of the electrically operated aerosol- generating device is configured to heat the aerosol-forming substrate of the cartridge (wherein  “heating element” as used herein refers to any element, assembly or device that applies heat to the liquid to be vaporized atomizers 130 typically are replaced once the liquid contained therein is depleted or to use a different atomizer or liquid source).

	As per claim 29: Bellinger disclose a method of controlling an electrical heating element in an aerosol-generating device 100, the device 100 comprising: a heater comprising at least one heating element 132 configured to heat an aerosol- forming substrate (generate aerosol to the user by heating the liquid/substance/material from the reservoir); and  
a power source 110 configured to provide power to the at least one heating element 132; and the method comprising: 
controlling the power provided to the at least one heating element 132 in a preheating mode (initial heating after activate the device from the user), the preheating mode comprising providing power to the at least one heating element 132 to increase a temperature of the at least one heating element 132 from an initial temperature to a preheating target temperature (wherein the user activated the device and the temperature is starting to heating up the heater to the maximum temperature which is set by the device and this is inherent at the basic functionality of any electronic vaporizer/cigarette), 
wherein the power provided in the preheating mode to the heater is increased according to a predetermined power profile (see Para. [0062]; wherein regulating the power supplied to the heating element includes supplying additional power until the operating temperature reaches the temperature setting).

	As per claim 30: Bellinger discloses the method of controlling the electrical heating element in an aerosol generating device 100, wherein the predetermined power profile comprises either: increasing the power provided to the at least one heating element at a predetermined rate (see Para. [76]; wherein when the control circuitry 11 determines cumulative amount of generated vapor 95 formed by the vaporizer assembly 22. The control circuitry 11 may identify a corresponding value for an amount of electrical power to be supplied to the exposure control mechanism 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellinger (US 2015/0359263).
As per claim 22: Bellinger discloses the method of controlling a heater in an aerosol-generating device 100. However, Bellinger does not explicitly disclose wherein the first temperature is between 280°C and 300°C, and the second temperature is between 140°C and 200°C.
On the other hand, Bellinger mentioned that the controller 120 monitors operation of the heating element 132 to ensure that heating element temperature and/or vapor temperature is at a safe level such as at or below a pre-selected limit or within a pre-selected range. For simplicity the pre-selected limit or range will be referred to herein as a safe level. It will be understood that a safe level may be one that prevents the breakdown of components of the fluid or chemical conversion into potentially harmful or foul-tasting compounds. The safe level may be preset within the controller 120. Alternatively, since the safe level may depend on a user's tastes or other subjective criteria, the safe level may be pre-set or adjusted through user input in order to provide a safe level of temperature to generate the aerosol as best to the user. Although, Bellinger does not set the exact temperature as claimed. However, a person having ordinary skill in the art would know that having a set temperature can only deal with manufacture desire to better enhance a better result to generate/produce aerosol as a perfect temperature to the device as well as safely generate/produce aerosol to the user.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the method of controlling a heater in an aerosol-generating device taught by Bellinger such that wherein the first temperature is between 280°C and 300°C, and the second temperature is between 140°C and 200°C as taught by the instant invention because such modification still would not affect or change the main function of the aerosol generating device. Further, setting a set of temperature can only deal with manufacture desire to better enhance a better result to generate/produce aerosol as a perfect temperature to the device as well as safely generate/produce aerosol to the user after all. 

Claim 28 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellinger (US 2015/0359263) in view of Karles (US 10405580).
As per claim 28: Bellinger discloses an electrically operated aerosol generating device 100. However, Bellinger does not explicitly disclose wherein the cartridge comprises a first compartment and a second compartment, and wherein the aerosol-forming substrate comprises a liquid nicotine source contained in the first compartment and a liquid acid source contained in the second compartment.
Karles discloses a replaceable cartridge 70 (see fig. 2B) comprises a first compartment 1002 and a second compartment 1003, and wherein the aerosol-forming substrate comprises a liquid nicotine source contained in the first compartment and a liquid acid source contained in the second compartment (see Para. [85]) in order to provide the user with varieties of flavors or options to chose from instead only flavor.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify a heater in an aerosol-generating device taught by Bellinger such that the cartridge comprises a first compartment and a second compartment, and wherein the aerosol-forming substrate comprises a liquid nicotine source contained in the first compartment and a liquid acid source contained in the second compartment as taught by Karles to further enhance the device popularity to the user as well as to the competitive e-cigarette/vape/vaporizer market.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831